DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 6, 8, and 10 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieskamp et al., (U.S. Patent Application Publication # 2016/0306357) in view of Qiu et al. (Chinese Patent Publication # CN 104200668).

(Claim 1): Wieskamp discloses a driving assist system for permitting safe motorcycle lane splitting, the driving assist system comprising: 

a motor vehicle (fig. 1, blk 12); 
at least one of an automated driving assist system or an autonomous driving system operating in the motor vehicle (fig. 2, blk 12); 
sensors on the motor vehicle for detecting the presence and motion of objects surrounding the motor vehicle (fig. 2, blk 24); 
a control system within the automated driving assist system or an autonomous driving system for (fig. 2, blk 34): 
sensing, using the sensors on the motor vehicle, an object moving in a same direction as the motor vehicle and approaching a rear of the motor vehicle ([0003]); 
determining whether the motorcycle will pass the motor vehicle on the left side or the right side of the motor vehicle, and then ([0015]); 
controlling the automated driving assist or autonomous driving system to steer the motor vehicle to the right side of a traffic lane if the motorcycle will pass on the left side of the motor vehicle ([0012]).
Wieskamp fails to disclose determining a size and speed of the sensed object; determining that the sensed object comprises a motorcycle based on the determined size and speed of the sensed object.
In the same field of endeavor, Qiu discloses determining a size and speed of the sensed object; determining that the sensed object comprises a motorcycle based on the determined size and speed of the sensed object ([0008], etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Wieskamp to do so, as taught by Qiu, in order to more accurately and/or reliably identify a motorcycle, with predictable results.  

(Claim 2): Wieskamp discloses the system of claim 1, further comprising: (iv) controlling the automated driving assist or autonomous driving system to steer the motor vehicle to the left side of a traffic lane if the motorcycle will pass on the right side of the motor vehicle ([0009]).
(Claim 3): Wieskamp discloses the system of claim 1, wherein the sensors comprise a LIDAR system (fig. 2, blk 26).
(Claim 4): Wieskamp discloses the system of claim 1, wherein the sensors comprise a camera system (fig. 2, blk 30).
(Claim 5): Wieskamp discloses the system of claim 1, wherein the automated driving assist system assists a person in driving the motor vehicle ([0008]).
(Claim 6): Wieskamp discloses the system of claim 5, further comprising: (e) a warning system that alerts the person that the motorcycle will pass the motor vehicle and that the motor vehicle will move to one side of the traffic lane ([0013]).
(Claim 8): Wieskamp discloses the system of claim 1, wherein the autonomous driving system drives the motor vehicle (fig. 2, blk 12).
(Claim 10): Wieskamp discloses the system of claim 1, wherein the control system senses boundaries of the traffic lane and does not steel the motor vehicle across the boundaries of the traffic lane (abstract).
(Claim 11): Wieskamp discloses a method of permitting safe motorcycle lane splitting with a motor vehicle having an automated driving assist or autonomous driving system, comprising: sensing a motorcycle approaching a motor vehicle, wherein the motorcycle and the motor vehicle are traveling in the same direction and the motorcycle is approaching a rear of the motor vehicle (fig. 2, blk 24); 11Attorney Docket No. KRMA-1203108determining whether the motorcycle will pass the motor vehicle on the left side or the right side of the motor vehicle, and then ([0012]); controlling an automated driving assist or autonomous driving system in the motor vehicle to steer the motor vehicle to the right side of a traffic lane if the motorcycle will pass on the left side of the motor vehicle ([0012]).
(Claim 12): Wieskamp discloses the method of claim 11, further comprising: controlling an automated driving assist or autonomous driving system in the motor vehicle to steer the motor vehicle to the left side of a traffic lane if the motorcycle will pass on the right side of the motor vehicle ([0009]).
(Claim 13): Wieskamp discloses the method of claim 11, wherein sensing the motorcycle approaching the motor vehicle is performed by a LIDAR system on the motor vehicle (fig. 2, blk 26).
(Claim 14): Wieskamp discloses the method of claim 11, wherein sensing the motorcycle approaching the motor vehicle is performed by a camera system on the motor vehicle (fig. 2, blk 30).
 (Claim 15): Wieskamp discloses the method of claim 11, further comprising: alerting a driver of the motor vehicle that the motorcycle will pass the motor vehicle and that the motor vehicle will move to one side of the traffic lane (fig. 2, blk 26).



Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieskamp et al., (20160306357) in view of Qiu et al. (Chinese Patent Publication # CN 104200668), and further in view of Shalev-Shwartz et al., (20190291728).

(Claims 7 and 16): Wieskamp teaches the system of claim 6 but does not teach vibrating a steering wheel.   However, in a related invention Shalev-Shwartz teaches a device wherein the warning system comprises: a mechanism for vibrating a steering wheel, a light on a dashboard or rear-view mirror, or a chime (causing a seat, steering mechanism, or other component in a passenger compartment to vibrate – [0745]).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wieskamp with the teachings of Shalev-Shwartz, as a way to provide autonomous driving (provide systems and methods for autonomous vehicle navigation - Shalev-Shwartz, [0005]).


Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
May 6, 2022